—Appeal by Pamela O’Shaughnessy, a reporter, from a judgment of the Supreme Court, Kings County, entered January 11, 1979, which held her to be in criminal contempt of court and imposed a punishment. Judgment reversed, on the law, without costs or disbursements, and contempt proceeding dismissed. We *677do not find it necessary in this case to reach the constitutional questions ably presented by all parties including the amici, since in our opinion a proper foundation for finding the appellant in contempt was not made out by the record. Before finding the appellant guilty of criminal contempt the court said: "For the last time I want to give you the opportunity to purge yourself of contempt that you have shown the Court. Will you answer the question as propounded to you?” Before the appellant refused to answer the question counsel for the appellant interpolated the following: "May I at this point ask your Honor to have that question repeated to the witness?” The court responded: "Did you speak to any undercover officer engaged in this case?” When the appellant refused to answer the court said: "All right, I find you in contempt since you refuse to follow the mandate of the Court.” The record makes it clear and appellant’s counsel properly noted: "I can only say again, your Honor, that we do not know at this point who the undercover agent was or testified here”. At another point before the appellant was found guilty of criminal contempt counsel also properly pointed out: "your Honor fails to realize one thing: We do not know who the undercover agent was that testified, nor do we know his name, nor do we know his description”. The record makes it crystal clear that the undercover witness testified while all other witnesses were absent from the courtroom. Accordingly, the appellant should not have been held in criminal contempt of court for failing and refusing to answer the question without being told the name of the undercover agent about whom inquiry was being made. O’Connor, J. P., Rabin, Shapiro and Mangano, JJ., concur.